Citation Nr: 0919320	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the Veteran submitted a VA Form 21-527, 
Income-Net Worth and Employment Statement, dated in August 
2006, in support of a claim for nonservice-connected pension 
benefits.  After reviewing the record, it does not appear 
that the RO has adjudicated this issue.  As such it is not 
properly before the Board.  Therefore, this matter is 
referred to the RO for appropriate action. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December 2006, the appellant requested a Travel 
Board or videoconference hearing, whichever can be scheduled 
first, at the local RO before a Veterans Law Judge of the 
Board regarding the issue on appeal.  See also Letters from 
the Veteran's representative, dated in February 2007 and June 
2007 (requesting Board hearings).  A letter from the RO to 
the Veteran, dated in August 2008, which notified the Veteran 
of a scheduled hearing before the Board in September 2008, 
appears to have been sent to the Veteran's old address.  
Indeed, an envelope in the claims file reflects that this 
letter was returned to the sender.  A handwritten note on 
this envelope reflects the Veteran's most recent address.  
Compare VA Form 21-4138, Statement in Support of Claim, 
signed and dated by the Veteran in November 2006 (indicating 
the appellant's new address), with Veteran's claim for 
increase, received in August 2005 (reflecting the appellant's 
old address), and Hearing notice letters, dated in August 
2008 and February 2009 (same).  The Veteran did not appear 
for the September 2008 Board hearing.  In January 2009, the 
Board found good cause and granted the Veteran's motion for a 
new hearing.  The Board notes that the letter from the Board 
in January 2009 that granted a request for a new hearing date 
was not sent to the Veteran's most recent address of record 
and a copy of this letter was not provided to the Veteran's 
attorney representative.  Thereafter, a letter from the RO to 
the Veteran, dated in February 2009, advised him of a Board 
hearing scheduled for March 2009.  However, the February 2009 
letter was not sent to the Veteran's most recent address of 
record and a copy of this letter was not provided to the 
Veteran's attorney representative.  The record reflects that 
the Veteran did not show for the March 2009 videoconference 
hearing.

Additionally, the claims file contains a VA Form 21-22a, 
Appointment of Individual as Claimant's Representative, 
signed and dated by the Veteran in December 2006, that 
appointed the attorney representative listed on the title 
page of this decision.  A statement from the Veteran's 
Representative, dated in April 2009, notes that "[w]e had to 
request a postponement of the September 22, 2008, BVA 
videoconference or Travel Board hearing."  See Letter from 
Veteran's representative, dated in September 2008 (regarding 
postponement of the September 2008 Board hearing).  It was 
further noted in the April 2009 letter that "[w]e have yet 
to receive a call from the scheduler to reschedule this 
hearing."  Thus, it also appears from the last statement 
that the Veteran's representative was not notified of the 
hearing that was rescheduled for March 2009.  In the April 
2009 letter, the Veteran's representative reiterated the 
request for a Travel Board or videoconference hearing.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2008), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  As the appellant 
has repeatedly expressed a desire to appear in person, the 
Board finds that a remand is necessary to reschedule a 
hearing before a Veterans Law Judge of the Board at the local 
RO.



Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the 
Veteran's most recent address, to include 
contacting his representative as listed 
on the title page of this decision.

2.  The appellant should be scheduled for 
a videoconference or Travel Board hearing 
(whichever is first) before a Veterans 
Law Judge of the Board at the local RO, 
unless otherwise notified by the 
appellant or his representative.  Notice 
of the scheduled hearing must be sent to 
the appellant's most recent address of 
record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



